Title: To George Washington from Joseph Chew, 10 March 1774
From: Chew, Joseph
To: Washington, George



Dear sir
Johnson Hall [N.Y.] March 10th 1774

though it is a long time since I have had the pleasure of writing to you, it is not so, with Respect of my inquires of your health and Happiness and the accounts my Lord Sterling gave me last summer were very agreable his Lordship informed me he spent Some time with you in Virginia Very Happily.
I am informed my Lord Dunmore is now Granting lands to the Officers who served in the Virga Regements during last war, my Poor Brother Colbys Services and Misfortune will I should think intitle his heir who I am to a Grant, and as it is Very inconvenient for me to attend Upon his Lordship my Self I have

desired my friend and Relation Mr Madison to make the application and for fear of any Objections my Excellent friend and Benefactor Sir William Johnson has wrote a few Lines to my Lord on the subject I flater my Self I may Claim your favour and friendship in this matter, and the more so when I inform you that for some years I have met with such Losses and Misfortunes that I have been oblidged to begin the world anew, and have fixed upon this part of the Country for no other Reason than the Countinance and Favour of sir William, I am sure if a Grant is Otained in my favour you will Extend your kindness and give Mr Madison your Advice when to make the survey.
I should be Very Happy to have the Honnour of a few Lines from you and know your sentiments of the New Government on the Ohio, which I believe gives the Indians much unneasiness as they are more in fear of our Countrymen than all the Rest of the Colonies, and therefore dread their Neighbourhood—I wish the Breach that’s made to the southward may not Extend further to the North. I am sure Sr William is much afraid of it and takes Every step he possibily Can to prevent it.
I know your goodness will Excuse this Liberty in an unfortunate old Acquaintance who is with the greatest Esteem Respect and best Wishes for your Happiness Dear sir your most Obedt Hble Servt

Jos. Chew

